EXHIBIT 10(h)

WM. WRIGLEY JR. COMPANY
STOCK OPTION PROGRAM

Incorporated into the Wm. Wrigley Jr. Company
1997 Amended Management Incentive Plan, as amended March 9, 2004

          The purpose of these General Provisions (the “General Provisions”) is
to set forth certain provisions which shall be deemed a part of, and to govern,
options to purchase shares of the Common Stock, without par value (the “Common
Stock”), of Wm. Wrigley Jr. Company, a Delaware corporation (the “Company”),
granted by the Company on or after March 4, 1997 under the provisions of the Wm.
Wrigley Jr. Company 1997 Management Incentive Plan, as amended (the “Plan”),
unless otherwise provided in the Option Agreement (as hereinafter defined)
evidencing any such option or options.

1. Form of Stock Option Grant. Each stock option (“Option”) shall be in writing
(an “Option Agreement”) and shall specify (i) the name of the recipient of the
Option (the “Optionee”), (ii) the number of shares of Common Stock subject to
such Option, and (iii) the terms applicable to the exercise of such Option,
including the exercise price, any restrictions applicable to such exercise and
the expiration date (the “Expiration Date”) for such exercise.

2. Time and Manner of Exercise.

          2.1. Exercise of Option. (a) Except as otherwise provided herein, an
Option shall become exercisable as in the Option Agreement.

          (b) If an Optionee’s employment by the Company terminates by reason of
Retirement or Disability, then after the date of such Retirement or Disability,
such Optionee’s Option shall, notwithstanding Section 2.1 (a) hereof, continue
to vest and become exercisable pursuant to the terms and conditions of the
Option as set forth in the Option Agreement with respect to any Options
remaining subject to such Option as of such date and may be exercised by such
Optionee or his or her Legal Representative or Permitted Transferees, as the
case may be, until the Expiration Date.

          (c) If an Optionee’s employment by the Company terminates by reason of
the Optionee’s death, then the Option may be exercised by such Optionee’s Legal
Representative or Permitted Transferees, as the case may be, until 11:59 p.m.
(Chicago time) on the first anniversary of the date of death.

          (d) If an Optionee’s employment is terminated by the Company either
for cause or by voluntary action of such Optionee (other than Retirement), such
Optionee’s Option shall expire on the effective date of such termination of
employment and shall not thereafter be exercisable.

- 1 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     2.2. Method of Exercise. Subject to the limitations set forth in the Option
Agreement and this Program, the Optionee may exercise an Option:

     (a) by giving written notice to the Company or its designated
representative specifying the number of whole shares of Common Stock to be
purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) (1) in cash, (2) by delivery of
previously owned whole shares of Common Stock (which such Optionee has held for
at least six months prior to the delivery of such shares or which such Optionee
purchased on the open market and for which such Optionee has good title, free
and clear of all liens and encumbrances) having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable pursuant to such Option by reason of such exercise, (3) in cash by a
broker-dealer acceptable to the Company to whom such Optionee has submitted an
irrevocable notice of exercise or (4) a combination of (l) and (2), and

     (b) by executing such documents as the Company may reasonably request.

The Company shall have sole discretion to disapprove of an election pursuant to
any of subclauses (2) through (4) of clause (a) of this Section 2.2. Any
fraction of a share of Common Stock, which would be required to pay such
purchase price, shall be disregarded and the remaining amount due shall be paid
in cash by the Optionee. No certificate representing a share of Common Stock
shall be delivered until the full purchase price therefor has been paid.

          2.3. Termination of Option. (a) In no event may an Option be exercised
after it terminates as set forth in this Section 2.3. An Option shall terminate,
to the extent not exercised pursuant to Section 2.2 or earlier terminated
pursuant to Section 2.1, on the Expiration Date stated in the Option Agreement.

3. Additional Terms and Conditions of Options.

          3.1 Limited Transferability of Options. Except as may otherwise be
permitted by the Plan or authorized in accordance with the terms of the Plan, an
Option may be transferred by the Optionee (1) by will, (2) the laws of descent
and distribution, (3) pursuant to beneficiary designation procedures approved by
the Company, or (4) pursuant to a distribution duly ordered by a court of
competent jurisdiction in connection with a divorce or dissolution proceeding.
Except to the extent permitted by the foregoing sentence, during the Optionee’s
lifetime such Optionee’s Option is exercisable only by the Optionee, his or her
Legal Representative or proper transferee. Except to the extent permitted by the
foregoing, an Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt so to sell, transfer,

- 2 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

assign, pledge, hypothecate, encumber or otherwise dispose of an Option, such
Option and all rights thereunder shall immediately become null and void.

          3.2. Withholding Taxes. (a) As a condition precedent to the delivery
of shares of Common Stock to the Optionee upon exercise of an Option, the
Optionee shall, upon request by the Company, pay to the Company or its
designated representative in addition to the purchase price of the shares, such
amount of cash as the Company may be required, under all applicable federal,
state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes (the “Required Tax Payments”) with respect to such
exercise of such Option. If the Optionee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Optionee.

          (b) The Optionee may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company pursuant to Section 3.2(a), (2) delivery to the Company of
previously owned whole shares of Common Stock (which the Optionee has held for
at least six months prior to the delivery of such shares or which the Optionee
purchased on the open market and for which the Optionee has good title, free and
clear of all liens and encumbrances) having an aggregate Fair Market Value,
determined as of the date the obligation to withhold or pay taxes first arises
in connection with such Optionee’s Option (the “Tax Date”), equal to the
Required Tax Payments, (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the Optionee upon exercise of
such Option having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the Required Tax Payments, (4) a cash payment by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise or (5) any combination of (1), (2) and (3). The Company shall
have sole discretion to disapprove of an election pursuant to any of clauses (2)
through (5). Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a share of Common Stock, which would be required to
satisfy any such obligation, shall be disregarded and the remaining amount due
shall be paid in cash by the Optionee. No certificate representing a share of
Common Stock shall be delivered until the Required Tax Payments have been
satisfied in full.

          3.3. Adjustment. The number and class of securities subject to an
Option and the purchase price per share shall be subject to adjustment as
provided in Section 1.6 of the Plan. If any such adjustment would result in a
fractional security being subject to such Option, the Company shall pay the
Optionee, in connection with the first exercise of such Option, in whole or in
part, occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the exercise price per share of such

- 3 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Option. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.

          3.4. Compliance with Applicable Law. Each Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to such Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of shares hereunder, such Option may not be exercised, in whole or
in part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company agrees to use reasonable efforts to effect or obtain
any such listing, registration, qualification, consent or approval.

          3.5. Delivery of Certificates. Upon the exercise of an Option, in
whole or in part, the Company shall credit to a book-entry or other electronic
account maintained for the Optionee, or deliver or cause to be delivered one or
more certificates representing, the number of shares purchased against full
payment therefor. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 3.2.

          3.6. Rights as a Stockholder. An Optionee shall not be entitled to any
privileges of ownership with respect to shares of Common Stock subject to an
Option unless and until purchased and credited to an account maintained for such
Optionee or delivered to such Optionee upon the exercise of such Option, in
whole or in part, and such Optionee becomes a stockholder of record with respect
to such shares; and such Optionee shall not be considered a stockholder of the
Company with respect to any such shares not so purchased and credited or
delivered.

          3.7. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of an Option reserve and keep available, either
in its treasury or out of its authorized but unissued shares of Common Stock,
the full number of shares subject to such Option from time to time.

          3.8. Agreement Subject to the Plan. Each Option Agreement, and the
Option thereby granted, are subject to the provisions of the Plan, including,
without limitation, Sections 1.11 and 11.3 of the Plan, and shall be interpreted
in accordance therewith.

          4. Change in Control. (a) Notwithstanding any provision in the Plan or
any Option Agreement, in the event of a Change in Control, all outstanding
Options shall immediately become exercisable in full.

     (b) “Change in Control” shall have the meaning as set forth in Section 11.2
of the Plan.

- 4 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5. Miscellaneous Provisions.

          5.1. Meaning of Certain Terms. (a) As used herein, employment by the
Company shall include employment by a corporation, which is a “subsidiary
corporation” of the Company, as such term is defined in section 424 of the Code.
References in these General Provisions to sections of the Code shall be deemed
to refer to any successor section of the Code or any successor internal revenue
law.

          (b) As used herein, the terms defined elsewhere in these General
Provisions shall have the respective specified meanings and the following terms
shall have the following respective meanings:

     “Committee” shall have the meaning specified in the Plan.

     “Disability” shall have the meaning specified in any long-term disability
plan or arrangement maintained by the Company or, if no such plan or arrangement
is then in effect, as determined by the Committee.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Fair Market Value” means the closing transaction price of a share of
Common Stock, as reported on the New York Stock Exchange Composite Transactions
on the date of exercise or, if there shall be no reported transaction for such
date, on the next preceding date for which a transaction was reported.

     “Legal Representative” shall include an executor, administrator, legal
representative, guardian or similar person.

     “Permitted Transferee” shall include any transferee (i) pursuant to a
transfer permitted under the Plan or Section 3.1 of these General Provisions or
(ii) designated pursuant to beneficiary designation procedures approved by the
Company.

     “Retirement” shall mean retirement from the employment of the Company (as
defined in Section 5.1(a) hereof) on or after attaining the minimum age
specified for early or normal retirement in any then effective retirement policy
of the Company, after a minimum of five years employment with the Company.

          5.2. Successors. These General Provisions shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall, upon the death of an Optionee, acquire any rights
under such Optionee’s Option Agreement in accordance with such Option Agreement,
these General Provisions or the Plan.

          5.3. Notices. All notices, requests or other communications provided
for in an Option Agreement shall be made, if to the Company, to Wm. Wrigley Jr.
Company, 410 North Michigan Avenue, Chicago,

- 5 -



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

for in an Option Agreement shall be made, if to the Company, to Wm. Wrigley Jr.
Company, 410 North Michigan Avenue, Chicago, Illinois 60611, Attention:
Secretary, and if to the Optionee under such Option Agreement, to the address
for such Optionee set forth in the records of the Company. All notices, requests
or other communications provided for in an Option Agreement shall be made in
writing either (a) by personal delivery to the party entitled thereto, (b) by
facsimile transmission with confirmation of receipt, (c) by mailing in the
United States mails to the last known address of the party entitled thereto or
(d) by express courier service. The notice, request or other communication shall
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission or upon receipt by the party entitled thereto if sent by
United States mail or express courier service; provided, however, that if a
notice, request or other communication is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

          5.4. Governing Law. Each Option Agreement (including these General
Provisions) and all determinations made and actions taken pursuant thereto, to
the extent not governed by the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

- 6 -